UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 17, 2012 NTS MORTGAGE INCOME FUND (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-18550 (Commission file number) 61-1146077 (IRS Employer Identification No.) 10172 Linn Station Road Louisville, Kentucky 40223 (Address of principal executive offices) (502) 426-4800 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On January 17, 2012, NTS Mortgage Income Fund sent a notice to its stockholders regarding a mini-tender offer by Peachtree Partners.A copy of the notice is attached to this current report on Form 8-K as Exhibit 99.1 and is incorporated in its entirety in this Item 7.01 disclosure by reference. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired:N/A (b) Pro Forma Financial Information: N/A (c) Shell Company Transactions: N/A (d) Exhibits: Notice to Stockholders dated January 17, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NTS MORTGAGE INCOME FUND, a Delaware corporation By: /s/ Gregory A. Wells Name: Gregory A. Wells Title: Secretary/Treasurer/Chief Financial Officer Date: January 17, 2012 3
